      Case 3:20-cv-11765-MGM Document 12-11 Filed 10/06/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                   )
 MASSACHUSETTS FAIR HOUSING                        )
 CENTER and HOUSING WORKS, INC.,                   )
                                                   )
                Plaintiffs,                        )
                                                   )
                 v.                                )
                                                     Civil Action No. 3:20-cv-11765
                                                   )
  UNITED STATES DEPARTMENT OF                      )
  HOUSING AND URBAN DEVELOPMENT                    )
  and BEN CARSON, Secretary of the                 )
  Department of Housing and Urban                  )
  Development,                                     )
                                                   )
                Defendants.                        )
                                                   )

                       DECLARATION OF DINANYILI PAULINO

I, Dinanyili Paulino, upon my personal knowledge, and in accordance with 28 U.S.C. § 1746(2),
declare as follows:

   1. I am over the age of eighteen. This declaration is made based on my personal knowledge
      and business records kept by the Chelsea Collaborative (“the Collaborative”).

   2. I serve as the Chief Operating Officer at the Collaborative. The Collaborative empowers
      Chelsea residents to enhance the social and economic health of their community and their
      people and to hold institutional decision makers accountable to the community. We are a
      membership-based organization built, enriched, and sustained by Latinos, immigrants,
      refugees, workers, and youth, who bear the burden of injustice. Through 31 years of
      community empowerment initiatives, we have developed a strong base of engaged and
      informed members prepared to mobilize others and effect change. Together, we have
      elected a city council and school committee that reflect the diversity of our residents;
      built citywide systems and policies to welcome and support immigrants; and changed the
      course for thousands of youth through opportunities and positive development

   3. In my role as Chief Operating Officer at the Collaborative, I oversee the organization’s
      financial and development departments and provide supervision and support for our
      program directors.

The Collaborative’s Housing Work




                                               1
      Case 3:20-cv-11765-MGM Document 12-11 Filed 10/06/20 Page 2 of 4




   4. The Collaborative’s housing work is centered on preventing displacement. We provide
      free to support to families applying for rental assistance programs, host educational
      workshops on tenants’ rights when facing eviction proceedings, and engage in advocacy
      campaigns to expand access to affordable housing and to protect the rights of Chelsea
      tenants, particularly Latino immigrants.

   5. One of our most successful programs is the Chelsea Tenants’ Association (CTA), a
      committee of tenants and homeowners dedicated to ensuring that all people have access
      to quality, affordable housing. CTA uses direct action, education, mutual support, and
      legal advocacy to end foreclosures and predatory lending, to fight housing discrimination
      and unjust evictions, and to advocate for quality, affordable housing.

   6. In the past several years, CTA has accomplished the following:

          a. Prevented the eviction of hundreds of Chelsea families following the 2007-08
             financial crisis;
          b. Worked in two statewide coalitions, the Massachusetts Alliance Against
             Predatory Lending and NEWROAD, to coordinate strategy and tactics and
             provide support to each other in the fight for principal reduction and against post-
             foreclosure evictions;
          c. Established a strong partnership with the City of Chelsea and The Neighborhood
             Developers to fix housing code violations and identify properties that might be
             purchased and remodeled to become permanent affordable housing;
          d. Successfully advocated for the expansion of Massachusetts’ Housing Court,
             including the opening of a new Housing Court in Chelsea, and providing ongoing
             monitoring of housing issues in the Chelsea District Court;
          e. Provided mediation for tenants in 58 housing cases;
          f. Worked with Greater Boston Legal Services (GBLS) to oversee the Innes
             Apartment construction project to protect public housing tenants; and
          g. In response to the COVID-19 pandemic, worked with city and state officials to
             expand access to hotel quarantine options, expand resources for rental assistance
             programs, advocate for rental amnesty, and expand access to legal counsel for
             tenants facing eviction.

The Impact of the Challenged Rule on the Collaborative and its Members

   7. I understand that HUD has issued a new regulation on the disparate impact provisions of
      the Fair Housing Act (the “Final Rule”), and I have reviewed the rule. The Final Rule
      will cause significant harm to our members if it is permitted to come into effect.

   8. The idea of disparate impact theory as expressed in the 2013 rule—that policies or
      practices that appear facially neutral but have disparate impacts on protected groups are
      unlawful—animates much of the Collaborative’s and CTA’s organizing, strategizing,
      movement-building, and legal advocacy.




                                               2
   Case 3:20-cv-11765-MGM Document 12-11 Filed 10/06/20 Page 3 of 4




9. For example, in 2013, CTA launched a campaign against predatory rent increases and
   evictions by City Realty, which had purchased eighteen foreclosed buildings in Chelsea
   over the past two years. CTA identified legal support for all of the tenants, the vast
   majority of whom were low-income, Latino, Spanish-speaking and from immigrant
   families, and increased the presence of court solidarity teams. The campaign, and the
   legal arguments advanced by attorneys, emphasized that City Realty’s actions were
   unlawful because of their disparate impact on immigrant and Latino residents.

10. The campaign was an enormous success: 100% of the evictions were stopped and, by the
    end of 2013, three apartment buildings provided all tenants with year-long leases with no
    rent increase.

11. Without the availability of disparate impact theory, I believe our organization would not
    have been nearly as successful in its advocacy. Absent the threat of litigation, City Realty
    would have had no incentive to cease its predatory and discriminatory practices that,
    while neutral on their face, were having a disproportionate impact upon Chelsea’s most
    vulnerable residents.

12. The Collaborative’s members also work closely with legal advocates at organizations like
    GBLS, Suffolk University’s Legal Aid Program, and Lawyers for Civil Rights (LCR),
    who provide representation and advice for homeowners and tenants.

13. For example, in July 2020, the Collaborative, after consulting with a legal partner, was
    able to negotiate with a landlord who denied an apartment to a member without a social
    security number. In particular, the Collaborative informed the landlord that the practice
    had a disproportionate impact upon undocumented and immigrant residents and that other
    options for performing credit checks or demonstrating proof of income or employment
    were available, which prompted the resolution.

14. However, if property managers and landlords believed they could not be held responsible
    in court for unlawful practices, they would refuse to negotiate with us. Our members
    would be unable to challenge, informally or formally, the policies and practices that
    restrict their housing choice.

15. Similarly, the Collaborative also routinely partners with GBLS and LCR to provide
    know-your-rights trainings on topics pertaining to housing and lending discrimination.
    Members have relied and continue to rely on the availability of disparate impact theory—
    the idea that they, with their lawyers, can hold someone accountable for policies that
    seem neutral but have a disproportionate impact—as a critical tool in advocating for
    themselves and their families.

16. Through this self-advocacy, members are able to resolve issues without having to go to
    court. However, if property owners cannot be found liable for their misconduct, the
    Collaborative is deeply concerned they will stop negotiating with our members and
    instead, implement discriminatory policies with impunity.




                                             3
       Case 3:20-cv-11765-MGM Document 12-11 Filed 10/06/20 Page 4 of 4




I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my information and belief.

DATED this ____ day of September 2020, at Chelsea,
                                           ____. MA


                                                      ___________________________________
                                                                            Dinanyili Paulino
                                                                      Chief Operating Officer
                                                                       Chelsea Collaborative




                                                4
